UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1618


CONTINENTAL CASUALTY COMPANY,

                    Plaintiff - Appellee,

             v.

GARGOYLES, INC.; JOHN F. CURRAN, III,

                    Defendants - Appellants.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
J. Frederick Motz, Senior District Judge. (1:14-cv-01183-JFM)


Submitted: October 25, 2017                                  Decided: November 2, 2017


Before KING, SHEDD, and HARRIS, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam opinion.


John F. Curran, III, Appellant Pro Se. Ashley Elisabeth Eiler, John E. Howell, William
E. Smith, WILEY REIN, LLP, Washington, DC, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Proceeding pro se, John F. Curran, III, seeks to appeal on behalf of himself and

Gargoyles, Inc., the district court’s order denying his post-judgment motion to vacate

judgment and stay proceedings against Gargoyles, Inc. Curran has also moved on appeal

to stay proceedings and represent Gargoyles, Inc. However, Gargoyles, Inc., may only

proceed in federal court through licensed counsel. See Rowland v. Cal. Men’s Colony,

Unit II Men’s Advisory Council, 506 U.S. 194, 201-03 (1993); In re Under Seal, 749 F.3d

276, 290 n.17 (4th Cir. 2014). We therefore dismiss the appeal as to Gargoyles, Inc. As

to Curran, we have reviewed the record and find no reversible error. Accordingly, we

deny his pending motions and affirm the district court’s order. See Continental Cas. Co.

v. Gargoyles, Inc., No. 1:14-cv-01183-JFM (D. Md. May 2, 2017). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                  DISMISSED IN PART;
                                                                   AFFIRMED IN PART




                                            2